Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-10, 12-13, 15-16 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of  a rotor for an electrical machine comprising: a rotor body having an external, axially extending magnet receiving surface [24] for receiving at least one magnet thereon, and a flange mounting portion [34] at least one axial end of the magnet receiving surface, the flange mounting portion having a smaller external dimension (D1) than an external dimension (D2) of the magnet receiving surface so as to form a shoulder [36] between the magnet receiving surface and the flange mounting portion; a magnet retaining flange [30] mounted over the flange mounting portion of the rotor body and located against the shoulder; wherein the magnet retaining flange is retained against the shoulder by at least one lip [64] of the flange mounting portion of the rotor body, wherein the at least one lip extends radially outwardly over a radially inner portion of the magnet retaining flange; wherein the flange mounting portion of the rotor body has an axially facing end surface, and the lip is formed by an indentation formed in a radially outer peripheral region of the axially facing end surface.

The Examiner concurs with the Applicant’s following remark (page 6):

    PNG
    media_image1.png
    779
    853
    media_image1.png
    Greyscale

Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the bolded italic font portion above) in combination with other limitations recited in the claims.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834